Citation Nr: 9924059	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  99-04 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from November 1969 to February 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO), which established service connection and assigned a 10 
percent evaluation for PTSD, effective October 18, 1996.  
Thereafter, in a rating decision dated in January 1999, the 
RO increased the assigned evaluation to 30 percent, effective 
November 13, 1996.  

With respect to the above the Board first notes that although 
assignment of a 30 percent evaluation represented a grant of 
benefits, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that a "decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In 
this case, the veteran continues to disagree with the 
percentage evaluation assigned to his PTSD; thus, his appeal 
continues.


REMAND

Although this is not an effective date case, insofar as the 
veteran has not expressed disagreement with the dates 
assigned, see 38 C.F.R. §§ 3.400, 20.200, 20.201, 20.202, 
20.302 (1998), establishing the date the veteran filed his 
claim for benefits is necessary in order to determine the 
proper criteria under which to rate the veteran's psychiatric 
disability.  Specifically, 38 C.F.R. § 4.132, the VA Schedule 
of Ratings for Mental Disorders, was amended and redesignated 
as 38 C.F.R. § 4.130, effective November 7, 1996.  Under the 
new regulation, the 


rating criteria have substantially changed, focusing on the 
individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe or total.  The Court has held that where a claim is 
filed before a regulatory change occurs, a veteran is 
entitled to application of the version most favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the RO received the veteran's informal claim in October 
1996, prior to the changes in the mental disorders 
regulation; however, a formal, signed claim was received only 
subsequent to the November 7, 1996, regulatory changes.  
Based on consideration of 38 C.F.R. § 3.155 (1998), and the 
RO's grant of service connection effective the date of 
receipt of his informal claim, the Board has determined that 
the veteran's claim for benefits based on PTSD was received 
in October 1998, prior to the regulatory changes; thus, he is 
entitled to consideration of the mental disorders rating 
criteria in effect prior to and since November 7, 1996.  The 
RO appears to have considered only the amended criteria and a 
review of the claims file does not reveal that the veteran 
has been advised of the former criteria.

The Board further notes that when a veteran is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability, the 
claim continues to be well grounded.  Fenderson v. West, 
12 Vet. App. 119 (1999); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  In Fenderson, the Court further held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court 
continued to discuss the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 137.  The RO does not 
appear to have considered the above; nor has the veteran been 
advised of the potential impact of Fenderson on his claim.




Case law provides that prior to discussion of a question that 
the RO has not addressed, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
392-394 (1993).  In this case, the veteran has not been 
advised of the laws and regulations and/or case law 
referenced above; nor has he been afforded opportunity to 
present argument in those respects.  Thus, consistent with 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993), remand is 
warranted, particularly where the record also suggests the 
presence of outstanding medical evidence relevant to the 
veteran's claim.

With respect to the latter, the Board references the May 1999 
hearing transcript.  During the hearing, the veteran 
indicated that he had seen psychiatrists, Drs. B. and M., at 
the Richmond, Virginia, VA Medical Center.  VA records dated 
in October and November 1997 show treatment from Dr. M., but 
no records from Dr. B., appear to be in the file.  Nor does 
it appear that the RO has attempted to obtain more recent VA 
records.  At the time of his hearing, the veteran further 
indicated that he had had difficulty obtaining complete 
clinical records of psychiatric treatment/therapy from the 
Community Outreach Vietnam Era Veterans in Charlottesville, 
known as "COVER."  The veteran indicated that, in addition 
to being treated, he had worked there as a counselor and had 
been terminated in 1997 based on PTSD symptomatology.  
Correspondence from the VA Medical Center in Richmond 
indicates that the veteran was hired by COVER in January 1990 
and worked there until February 1996, at which point he was 
terminated due to hostile relationships with the staff.  
Although records pertinent to the veteran's treatment appear 
to be of record, the claims file does not contain any 
evidence relevant to the termination of the veteran's 
employment at COVER.  Such records are potentially probative 
of the degree of social and/or occupational impairment 
resulting from the veteran's PTSD.

Finally, the Board notes what appear to be markedly different 
assessments provided by a VA examiner in January 1997, D.D., 
Ph.D. in May 1998 and by a VA physician in October 1998.  At 
the time of VA examination in January 1997, the veteran's 
PTSD was characterized as mild, the examiner noted that the 
veteran was able to work and that his symptoms were 
improving.  In May 1998, Dr. D.D. noted the veteran's periods 
of deterioration due to PTSD symptoms and diagnosed chronic, 
definite, PTSD, with a current global assessment of 
functioning (GAF) score of 45, and a past year GAF of 55.  
The VA examiner, in October 1998, stated a current GAF of 70 
and characterized the veteran's PTSD as moderate.  The GAF is 
a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32].  A contemporary examination, 
taking into consideration the veteran's complete history 
would be useful in clarifying the severity of his disability.

Accordingly, this case is returned to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated him 
for PTSD since in or around 1996.  After 
securing the necessary release, the RO 
should obtain these records.  In any 
case, the RO should ensure that all 
records of VA treatment or evaluation are 
associated with the claims file.

2.  The RO should request, with the 
veteran's consent, records and/or a 
statement from COVER relevant to the 
reasons for termination of the veteran's 
employment in 1997.

3.  The RO should schedule the veteran 
for a VA psychiatric examination.  The 
claims folder and a separate copy of this 
remand should be made available to the 
examiner for review before the 
examination.  Any indicated diagnostic 
testing, to include psychologic tests, 
should be accomplished, a written 
interpretation of which should be 
associated with the claims file.  

The examiner is requested to identify the 
frequency and severity of all positive 
psychiatric findings, as well as to 
enumerate all negative symptomatology, 
particularly the following: Decreased 
work efficiency; inability to perform 
occupational tasks; depressed mood; 
anxiety; suspiciousness; panic attacks; 
sleep impairment; memory loss; flattened 
affect; circumstantial, circumlocutory or 
stereotyped speech; difficulty in 
understanding complex commands; impaired 
judgment or abstract thinking; 
disturbances of motivation; difficulty in 
establishing and maintaining effective 
work and social relationships; suicidal 
ideation; obsessional rituals illogical, 
obscure, or irrelevant speech; impaired 
impulse control; spatial disorientation; 
neglect of personal appearance and 
hygiene; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; and/or persistent danger of 
hurting self or others.  The examiner is 
requested to identify the overall degrees 
of social and occupational impairment 
resulting from identified positive PTSD 
symptomatology.  A multi-axial assessment 
should be conducted, and a thorough 
discussion of Axis IV (psychosocial and 
environmental problems) and Axis V GAF 
score, with an explanation of the numeric 
code assigned, as provided in DSM-IV is 
to be included.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and ensure that the examination 
report is sufficient for adjudication 
purposes and that any additionally 
indicated development is accomplished.  
The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  After any indicated 
corrective action has been completed, the 
RO should again review the record and re-
adjudicate the veteran's claim of 
entitlement to an increased evaluation 
for PTSD under a broad interpretation of 
the applicable regulations, consistent 
with 38 C.F.R. §§ 4.3 and 4.7 (1998), and 
with consideration of the rating criteria 
in effect both prior to and since 
November 7, 1996.  The RO should also 
include consideration of 
38 C.F.R. § 3.321(b)(1) (1998) and the 
Court's decision concerning staged 
ratings pursuant to Fenderson, supra.  If 
the benefit sought on appeal remains 
denied the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


